Name: Commission Regulation (EEC) No 3465/90 of 30 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/28 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3465/90 of 30 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3300/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 (*), as last amended by Regulation (EEC) No 3452/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 2y . 9 . p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 317, 16 . 11 . 1990, p . 23 . (Ã  OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 268, 29 . 9 . 1990, p. 76 . 8) OJ No L 333, 30 . 11 . 1990, p . 61 . O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3. 1986, p. 47. (u) OJ No L 183, 3 . 7 . 1987, p. 18 . 1 . 12. 90 Official Journal of the European Communities No L 336/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 21,667 51,01 57,47 1 052,07 171,07 194,57 19,040 16,632 38 165 4 619,55 0,00 0,00 0,00 5 982,51 0,000 28,205 21,235 49,99 56,33 1 031,09 167,66 190,69 18,661 16,280 37 404 4 490,78 0,00 0,00 5 892,77 5 892,77 0,000 28,060 21,090 49,65 55,94 1 024,05 166,52 189,39 18,533 16,158 37 149 4 416,00 0,00 0,00 5 851,71 5 851,71 0,000 28,338 21,368 50,30 56,68 1 037,55 168,71 191,88 18,778 16,358 37 639 4 447,23 0,00 0,00 5 898,03 5 898,03 0,000 28,616 21,646 50,96 57,42 1 051,05 170,91 194,38 19,022 16,576 38 128 4 510,08 0,00 0,00 5 956,08 5 956,08 0,000 28,574 21,604 50,92 57,38 1 049,60 170,58 194,00 18,985 16,498 37 989 4 386,65 0,00 0,00 5 913,02 5 913,02 No L 336/30 Official Journal of the European Communities 1 . 12. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 1,030 24,167 56,89 64,10 1 173,46 190,81 217,02 21,237 18,581 42 569 5 176,81 0,00 374,85 214,94 6 504,20 1,545 30,705 23,735 55,88 62,96 1 152,48 187,40 213,14 20,858 18,229 . 41 808 5 048,04 312,11 312,11 6 414,46 6 414,46 1,400 30,560 23,590 55,54 62,57 1 145,44 186,26 211,84 20,730 18,107 41 553 4 973,26 287,34 287,34 6 373,40 6 373,40 1,678 30,838 23,868 56,19 63,31 1 158,94 188,45 214,33 20,975 18,307 42 042 5 004,49 322,10 322,10 6 419,72 6 419,72 1,956 31,116 24,146 56,84 64,05 1 172,44 190,65 216,83 21,219 18,524 42 532 5 067,34 346,46 364,46 6 477,77 6 477,77 . 1,914 31,074 24,104 56,80 64,01 1 170,99 190,32 216,45 21,182 18,447 42 393 4 943,91 338,74 338,74 6 434,71 6 434,71 1 . 12. 90 Official Journal of the European Communities No L 336/31 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 8,600 0,000 26,104 61,45 69,24 1 267,51 206,11 234,41 22,940 20,033 45 981 5 561,59 1 314,91 4 625,96 0,00 8 188,29 8 009,32 4 599,49 8 009,32 29,311 38,242 26,002 61,21 68,97 1 262,56 205,30 233,50 22,850 19,945 45 801 5 507,53 4 554,44 4 612,28 7 988,27 8 166,77 7 988,27 28,963 37,906 25,666 60,42 68,08 1 246,25 202,65 230,48 22,555 19,669 45 209 5 378,54 4 499,90 4 559,69 7 905,74 8 082,39 7 905,74 29,294 38,237 25,997 61,20 68,96 1 262,32 205,26 233,45 22,846 19,906 45 792 5 415,37 4 542,90 4 602,89 7 961,25 8 139,14 7 961,25 29,625 38,568 26,328 61,98 69,84 1 278,39 207,88 236,42 23,136 20,165 46 375 5 490,21 4 593,33 4 653,32 8 030,37 8 209,81 8 030,37 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,052020 2,048500 2,046440 2,044010 2,044010 2,038070 Fl 2,314160 2,310630 2,307620 2,304830 2,304830 2,297560 Bfrs/Lfrs 42,380500 42,327500 42,267400 42,230400 42,230400 42,129100 FF 6,920350 6,916700 6,911190 6,908790 6,908790 6,903190 Dkr 7,873250 7,872170 7,871710 7,871970 7,871970 7,876640 £Irl 0,767506 0,767971 0,767933 0,768264 0,768264 0,769125 £ 0,702253 0,704331 0,705786 0,707043 0,707043 0,709682 Lit 1 540,03 1 543,02 1 545,47 1 547,34 1 547,34 1 552,08 Dr 210,56800 213,16900 215,72700 218,04100 218,04100 225,75100 Esc 180,30100 181,17800 181,99700 182,84200 182,84200 185,24200 Pta 130,04900 130,51100 130,94200 131,35100 131,35100 132,43900